DETAILED ACTION 
Response to Arguments
The amendments filed 12/8/2021 have been entered and made of record. 

Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive:
2.1, Re Claim 10, the amendment of “A non-transitory computer program stored in a computer- readable recording medium to perform the method…” is not acceptable: it is not reasonable of “a non-transitory computer program”, because it is well known that computer program means a collection of codes, or signal of instructions carried out by a computer. The claim 10 should be amended as “a non-transitory computer readable storage medium, storing a computer program ….”. Thus, claim 10 is still rejected under 35 U.S.C. 101.

2.2, Re amended claim 1, cited references disclose the newly added limitation in the amendments: 
Boucheron further discloses wherein the pre-processing comprises: a first annotation for receiving a first input for selecting a central point a respective cell of the one or more cells (see Boucheron: e.g., Fig. 27, and, -- the user is asked to mark a minimum of one point for each unmarked object that is either completely or partially enclosed by the new truth window.  These points should ideally be the centroid for unmarked regions entirely enclosed within the truth window and a point within the object and the truth window for objects partially contained (FIG. 27B).--, in [0415]-[0417], also see “the ground truth centroid” as the “center point”, in [0378], and [0406], and {“segmentation” of the tissue image is the pre-processing, as discussed in the previous Non-final Office Action, as in view of Hu’s teaching}); and
a second annotation for receiving a second input for selecting a region including the respective cell of the one or more cells (Boucheron: e.g., Fig. 27, and, -- the user is asked to mark a minimum of one point for each unmarked object that is either completely or partially enclosed by the new truth window.  These points should ideally be the centroid for unmarked regions entirely enclosed within the truth window and a point within the object and the truth window for objects partially contained (FIG. 27B).--, in [0415]-[0417], also see in [0378], and [0406], {“the truth window” as the “a region including the respective cell of the one or more cells”, and “segmentation” of the tissue image is the pre-processing});

Therefore, amended claims 1-13 are still not patentably distinguishable over the prior art reference(s). Further discussions are addressed in the prior art rejection section below.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 10 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to a computer program. The claim as a whole is not to a statutory category and thus failed the first criterion for eligibility.  See MPEP 2106(I).  Although, claim, and in the corresponding paragraphs in the Specification, includes “when connected to a computer which is hardware” {computer program still may be as codes/coding, or as transitory signals, electric waves, herein “hardware” points to computer, and signals, or electric waves may be transmitted to the computer}, but it still does not render such computer program be to a statutory category. It is not reasonable of even being amended as “a non-transitory computer program”, because it is well known that computer program means a collection of codes, or signal of instructions carried out by a computer. A claim directed toward a non-transitory computer readable storage medium storing instructions configured to cause at least one processor to perform at least one operation thereon establishes a sufficient functional relationship between the instructions/program and a computer/processor.  MPEP 2111.05(III).  Hence, amending the limitation of “a non-transitory computer readable storage medium, storing a computer program ….” would resolve this issue. 

		Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is rejected under 35 U.S.C. 103 as being unpatentable over Boucheron (US 20100111396 A1); and in view of Hu (20190355119, DATE FILED: May 18, 2018).
Re Claim 1, Boucheron discloses a method of diagnosing cervical cancer using an artificial intelligence-based medical image analysis, which is performed by a computer (see Boucheron: e.g., --The use of higher-level objects also demonstrated significant utility, namely that the incorporation of these higher-level objects (e.g., the agglomeration of cell nuclei and cytoplasm into a "cell" object) yields better classification performance, especially when considered on the image level. …a computer-aided diagnosis system to either enhance the pathologist diagnosis, or work as a second-tier diagnostic system similar to those used (and mandated by the FDA) for secondary diagnosis of cervical Pap-smears.--, in [0825]-[0826]; also see: --cytopathology is the study of diseased cells and histopathology is the study of diseased tissues, both at the microscopic level. The distinction between the two techniques is a bit blurred since any study of tissue will inherently include the study of constituent cells. The distinction is, then, usually determined by the technique used to harvest the specimens. Exfoliative (obtained by scraping) and aspirative (obtained via syringe) cytology are two common sources of cytopathology images; a very common example of exfoliative cytology is the routine cervical Pap smear.--, in [0136]-[0140]), 
the method comprising:
obtaining a captured image of cervical cells of an object (see Boucheron: e.g., ----cytopathology is the study of diseased cells and histopathology is the study of diseased tissues, both at the microscopic level…The general image acquisition procedure is as follows. First, the slide is loaded onto the microscope stage and a low power (100.times. total magnification) manual scan of the slide is performed. For regions of interest, a higher power (400.times.) magnification is used for further analysis and image acquisition., in [0136]-[0143], and [0164]);
Boucheron however does not explicitly disclose pre-processing the image, 
Hu teaches pre-processing the image (see Hu: e.g., -- to execute a process for pre-processing the testing image before the plurality of cells is classified.  The pre-processing process comprises the segmenting of the testing image into a background and plural ROIs, and the compacting of the testing image to form a compacted testing image, both according to any of the embodiments of the disclosed method.--, in [0037], and, -- pre-processing a testing image containing a plurality of cells where the pre-processed testing image is used by a FCN for classification of the cells.  In particular, it is intended that the pre-processed testing image accelerates generation of classification results by the FCN when compared to processing the testing image without such pre-processing.--, in [0064]);
Boucheron and Hu are combinable as they are in the same field of endeavor: using Neural Networks/Artificial Intelligence-based medical image/cytological images analysis. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Boucheron’s method using Hu’s teachings by including pre-processing the image to Boucheron’s preparations of cytological/testing images in order to accelerates generation of classification results (see Hu: e.g. in [0037], and [0064]);
Boucheron as modified by Hu further disclose identifying one or more cells in the pre-processed image (see Hu: e.g., -- segmenting the testing image into a background and plural ROIs.  An individual ROI comprises one or more connected individual cells disjoint from remaining cells in the plurality of cells.--, in [0022]; -- to provide a system that employs a FCN to classify plural cells into normal and abnormal cells according to any of the embodiments of the disclosed method.--, in [0034]; -- cervical cancer-cell screening and/or precancerous-abnormality screening, where the system employs the disclosed method to speed up cell classification.--, in [0060], and [0064]-[0066]);
determining whether the identified one or more cells are normal (see Hu: e.g., -- to provide a system that employs a FCN to classify plural cells into normal and abnormal cells according to any of the embodiments of the disclosed method.--, in [0034]; -- cervical cancer-cell screening and/or precancerous-abnormality screening, where the system employs the disclosed method to speed up cell classification.--, in [0060], and [0064]-[0066]);
and diagnosing whether the object has cervical cancer on the basis of a result of determining whether the identified one or more cells are normal (see Boucheron: e.g., --The use of higher-level objects also demonstrated significant utility, namely that the incorporation of these higher-level objects (e.g., the agglomeration of cell nuclei and cytoplasm into a "cell" object) yields better classification performance, especially when considered on the image level. …a computer-aided diagnosis system to either enhance the pathologist diagnosis, or work as a second-tier diagnostic system similar to those used (and mandated by the FDA) for secondary diagnosis of cervical Pap-smears.--, in [0825]-[0826]; also see Hu: e.g., Fig. 22, and,  -- diagnosing cervical cancer and detecting precancerous abnormalities appeared in a cervix.  The system 2200 comprises a diagnostic platform 2250 and a classification platform 2220. [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.--, in [0144]-[0145]);
wherein the pre-processing comprises: a first annotation for receiving a first input for selecting a central point a respective cell of the one or more cells (Boucheron: e.g., Fig. 27, and, -- the user is asked to mark a minimum of one point for each unmarked object that is either completely or partially enclosed by the new truth window.  These points should ideally be the centroid for unmarked regions entirely enclosed within the truth window and a point within the object and the truth window for objects partially contained (FIG. 27B).--, in [0415]-[0417], also see “the ground truth centroid” as the “center point”, in [0378], and [0406], and {“segmentation” of the tissue image is the pre-processing}); and
a second annotation for receiving a second input for selecting a region including the respective cell of the one or more cells (see Boucheron: e.g., Fig. 27, and, -- the user is asked to mark a minimum of one point for each unmarked object that is either completely or partially enclosed by the new truth window.  These points should ideally be the centroid for unmarked regions entirely enclosed within the truth window and a point within the object and the truth window for objects partially contained (FIG. 27B).--, in [0415]-[0417], also see in [0378], and [0406], {“the truth window” as the “a region including the respective cell of the one or more cells”, and “segmentation” of the tissue image is the pre-processing}).

Re Claim 2, Boucheron as modified by Hu further disclose the identifying of one or more cells in the pre-processed image and the determining of whether the identified one or more cells are normal comprise identifying one or more cells in the pre-processed image using a previously learned artificial intelligence model and determining whether the identified one or more cells are normal (see Hu: e.g., -- segmenting the testing image into a background and plural ROIs.  An individual ROI comprises one or more connected individual cells disjoint from remaining cells in the plurality of cells.--, in [0022]; -- to provide a system that employs a FCN to classify plural cells into normal and abnormal cells according to any of the embodiments of the disclosed method.--, in [0034]; -- cervical cancer-cell screening and/or precancerous-abnormality screening, where the system employs the disclosed method to speed up cell classification.--, in [0060], [0064]-[0066], and [0144]-[0146]).

Re Claim 3, Boucheron as modified by Hu further disclose obtaining training data including one or more cervical cell images (see Hu: e.g., -- [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.  A FCN 2224, implemented on a specialized processor having an optimized hardware configuration as mentioned above, is trained with the labeled training images 2251 for deep learning. [0146] The classification platform 2220 is a second computing subsystem used for classifying the cells into normal and abnormal cells.--, in [0145]-[0146]);
pre-processing images included in the training data (see Hu: e.g., -- to execute a process for pre-processing the testing image before the plurality of cells is classified.  The pre-processing process comprises the segmenting of the testing image into a background and plural ROIs, and the compacting of the testing image to form a compacted testing image, both according to any of the embodiments of the disclosed method.--, in [0037], and, -- pre-processing a testing image containing a plurality of cells where the pre-processed testing image is used by a FCN for classification of the cells.  In particular, it is intended that the pre-processed testing image accelerates generation of classification results by the FCN when compared to processing the testing image without such pre-processing.--, in [0064]);
and training the artificial intelligence model using the images pre-processed in the pre-processing of the images included in the training data (see Hu: e.g., -- [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.  A FCN 2224, implemented on a specialized processor having an optimized hardware configuration as mentioned above, is trained with the labeled training images 2251 for deep learning. [0146] The classification platform 2220 is a second computing subsystem used for classifying the cells into normal and abnormal cells.--, in [0145]-[0146]).

Re Claim 4, Boucheron as modified by Hu further disclose the pre-processing of the images included in the training data comprises, for each of the images included in the training data:
resizing the image (see Hu: e.g., -- the rearranging of the ROIs includes gridding the testing image with a grid unit to form a gridded image.  The individual ROI is mosaicked to form a corresponding ROI grid on the gridded image.  Thereby, plural ROI grids are formed on the gridded image.  The grid unit is a rectangle having a width and a height each greater than or equal to the determined minimum distance.  In one choice, the grid unit is a minimum grid unit, which is a square having a side length equal to the determined minimum distance.  In another choice, the grid unit is a non-minimum grid unit.  The rearranging of the ROIs further includes relocating the ROI grids on the gridded image one by one according to a descending order of ROI-grid size under a third constraint that the ROI grids after relocation do not overlap.--, in [0028], [0082], [0110] and [0114]-[0116]);
adjusting a color of the resized image (see Hu: e.g., -- a grayscale version of the testing image is required, which is referred to as a grayscale testing image.  If the testing image is already a grayscale one, the grayscale testing image is immediately obtained.  If the testing image is a color one, techniques for converting the testing image to the grayscale one--, in [0103]-[0106]);
deriving a contour of the color-adjusted image (see Hu: e.g., -- a location and a contour of an individual island is determined such that the determined location and contour of the individual island are a location and a contour of the respective ROI on the testing image.--, in [0107]; also see Boucheron: e.g., -- Object-level analysis generally involves some underlying segmentation mechanism.  It is the segmentation methodology that determines what constitutes an object.  Commonly, an object is defined as a connected group of pixels satisfying some similarity criterion.  Objects have been defined in terms of contour [48,49]; homogeneous color [50,51] or texture [51]; as an anomaly (in some sense) compared to the rest of the image [52]; location, size, and shape [53]; and topological and connectivity relations--, in [0186]-[0189]);
and cropping the image on the basis of the derived contours (see Hu: e.g., -- rearranging the ROIs for packing the ROIs closer together under the above-mentioned first constraint that any two adjacent rearranged ROIs are separated in each of the x- and y-directions by at least the determined minimum distance.  The step 410 is explained as follows with the aid of FIGS. 13 and 14.  The rearrangement of the ROIs is performed after the location and contour of each ROI are obtained. [0109] In a step 1210, the testing image is gridded to form a gridded image.  For explaining the step 1210, FIG. 13 depicts an example of gridding a testing image 1310 having plural ROIs to form a gridded image 1360.  A grid 1325 is first superimposed on the testing image 1310, where the grid 1325 divides the testing image 1310 into a plurality of rectangles.  In a general setting, the rectangles are not necessarily of the same size but are required to collectively fill up the testing images 1310 without any void.  Conveniently, the grid 1325 for dividing the testing image 1310 is formed by repeating a grid unit 1320 along both the x- and y-directions 11, 12, where the grid unit 1320, being a rectangle, has a width 1318 and a height 1319 each greater than or equal to the minimum distance determined in the step 410.  In one preferable choice, the grid unit 1320 is a square whose width 1318 and height 1319 each have a length of the minimum distance.  Each of the ROIs is mosaicked to form a corresponding ROI grid.  For example, ROIs 1321-1323 are mosaicked to form ROI grids 1361-1363, respectively.  By mosaicking an individual ROI to form a corresponding ROI grid, it is meant that if a pixel belonging to the individual ROI on the testing image 1310 resides in a particular square in the grid 1325, the corresponding ROI grid on the gridded image 1360 also includes this particular square.  Take the ROI 1321 as an example.  The ROI 1321 has plural pixels on a square 1341 of the grid 1325, and hence the ROI grid 1361 includes a corresponding square 1342.  Note that the contour of the ROI 1321 (shown as contour 1343) is required in determining the ROI grid 1361.--, in [0108]-[0110]; also see: -- aiming at computing convolutional products for an identified plurality of ROIs each containing one or more cells clustered together while skipping convolution computation for the background.--, in [0019]).

Re Claim 5, Boucheron as modified by Hu further disclose the training of the artificial intelligence model comprises: obtaining a pre-processed high-resolution image and a pre-processed low-resolution image (see Hu: e.g., (see Hu: e.g., -- to execute a process for pre-processing the testing image before the plurality of cells is classified.  The pre-processing process comprises the segmenting of the testing image into a background and plural ROIs, and the compacting of the testing image to form a compacted testing image, both according to any of the embodiments of the disclosed method.--, in [0037], and, -- pre-processing a testing image containing a plurality of cells where the pre-processed testing image is used by a FCN for classification of the cells.  In particular, it is intended that the pre-processed testing image accelerates generation of classification results by the FCN when compared to processing the testing image without such pre-processing.--, in [0064] {above “compacted testing image” is a low-resolution image}; also see Boucheron: e.g.,--From a 4-level decomposition, the energies of each of the detail images at each level of decomposition as well as the energy of the low-resolution image from the final level are computed.--, in [0606]);
training a first model using the high-resolution image; training a second model using the low-resolution image; and assembling results of training the first model and the second model (see Hu: e.g., -- [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.  A FCN 2224, implemented on a specialized processor having an optimized hardware configuration as mentioned above, is trained with the labeled training images 2251 for deep learning. [0146] The classification platform 2220 is a second computing subsystem used for classifying the cells into normal and abnormal cells.--, in [0145]-[0146]).

Re Claim 6, Boucheron as modified by Hu further disclose determining suitability of the obtained image (see Boucheron: e.g., -- some of these well-suited features may stem from a higher-level conceptual analysis of the imagery, leading back to the need for feedback from higher levels of analysis…. the first-level segmentation (the second row of FIG. 2) for cell nuclei, cytoplasm, and stroma.  A new object-level metric for segmentation evaluation is described its correspondence to qualitative observations of general segmentation characteristics is shown.  This metric is also used to compare several methods for delineation of cell nuclei, and to illustrate the dependence of this higher-level segmentation on the accuracy of the underlying pixel-level classification (Section 2).--, in [0357]-[0362]; also see: -- while analysis has been shown for the RGB color space, there may be other color spaces more suitable for this and other classification tasks.  As previously mentioned, YUV [15], HSV [17, 37], and HSI [15, 80] may be utilized.  Additionally, the conversion of the imagery to optical density (OD), which provides a linear relationship between image intensity and staining density, may provide a useful image space to explore the virtues of multispectral and standard RGB imagery.  Similarly, dimensionality reduction techniques such as PCA and Independent Components Analysis (ICA) [89] may also provide an informative image space.--, in [0295]-[0296]); and 
requesting to obtain an image again on the basis of the determined suitability, wherein the requesting of the obtaining of an image again comprises at least one of requesting to capture an image again, and requesting to obtain a sample again (see Hu: e.g., -- whether the candidate region is the fitted region is determined by checking if the third sum equals to the fourth sum.  If S3=S4, the candidate region is determined to be the fitted region (step 1860).  If not, the candidate region is not the fitted region.  Then another candidate region is selected and checked whether this candidate region is the fitted region by repeating the steps 1810, 1820, 1830, 1840 and 1850.  In the step 1810, a next candidate region is generally selected to be one grid unit 1620 offset from the original candidate region.--, in [0130]).

Re Claim 7, Boucheron as modified by Hu further disclose the determining of whether the identified one or more 20 cells are normal comprises classifying the identified one or more cells into at least one of categories including normal, Atypical Squamous Cells of Undetermined Significance (ASCUS), Atypical Squamous Cells, cannot exclude HSIL (ASCH), Low-grade Squamous Intraepithelial Lesions (LSIL), High-grade Squamous Intraepithelial Lesions (HSIL), and a cancer (see Hu: e.g., -- [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.  A FCN 2224, implemented on a specialized processor having an optimized hardware configuration as mentioned above, is trained with the labeled training images 2251 for deep learning. [0146] The classification platform 2220 is a second computing subsystem used for classifying the cells into normal and abnormal cells.--, in [0145]-[0146]); and, 
the diagnosing of whether the object has cervical cancer comprises: 
counting the number of cells classified into each of the categories in the classifying of the identified one or more cells (see Boucheron: e.g., --The method was applied to a range of image types and was shown to have good performance for cell nuclei detection, as measured by average error in nuclei counting.--, in [0453]-[0454]); 
assigning a weight to each of the categories (see Boucheron: e.g., -- where .xi.  is a vector of "slack variables" representing the three categories of training vectors: correctly classified training outside of the class separation band, correctly classified training inside of the class separation band, and incorrectly classified training [84]; C is a positive constant that weights the relative contribution of the two terms in J; x.sub.i is the i-th training vector; and y.sub.i is the class label (.+-.1).  In the case of nonlinear SVMs, the data is first mapped to a higher dimensional space, where a linear hyperplane is computed to the class label (.+-.1).--, in [0245]; and, -- the single image bands with the best performance are the image bands chosen more often/weighted more heavily by the AFE and FLDA classifiers.--, in [0279]-[0280], and [0291]; and, --In this section we describe the graph and tree structures that we derive from our data, as well as the various features extracted from the structures.  A graph is uniquely defined by a set of nodes and edges.  Edges connect nodes that are neighbors according to some a priori definition of a neighborhood.  Edges may be directed, resulting in a directed graph (often called a digraph).  Both nodes and edges may be weighted according to some metric (e.g., node degree or edge length).  Trees are graphs without cycles, where a cycle is defined as an ordered set of nodes and edges, where the set of edges is unique, and the starting and ending node is the same.  We will refer to our graph and tree structures with the generic term "graph" when it will not introduce confusion.--, in [0419]-[0420], [0481], and [0630]; 
calculating a cervical cancer diagnosis score on the basis of the weight and the number of counted cells for each of the categories; and diagnosing whether the object has cervical cancer on the basis of the calculated diagnosis score (see Boucheron: e.g., -- where .xi.  is a vector of "slack variables" representing the three categories of training vectors: correctly classified training outside of the class separation band, correctly classified training inside of the class separation band, and incorrectly classified training [84]; C is a positive constant that weights the relative contribution of the two terms in J; x.sub.i is the i-th training vector; and y.sub.i is the class label (.+-.1).  In the case of nonlinear SVMs, the data is first mapped to a higher dimensional space, where a linear hyperplane is computed to the class label (.+-.1).--, in [0245]; and, --A general metric of classification performance was chosen that equally penalizes both types of classification errors: 1) true (nuclei) pixels incorrectly labeled as false (non-nuclei) and 2) false pixels incorrectly labeled as true.  In particular, the performance metric is defined as P=0.5(R.sub.d+(1-R.sub.f)) (2.21) where R.sub.d is the fraction of true pixels classified correctly (detection rate), R.sub.f is the fraction of false pixels classified incorrectly (false alarm rate), and the factor of 0.5 scales the metric to the range [0, 1].  Note that a perfect segmentation will yield a performance score of 1 (100%), while a score of 0.5 (50%) can be obtained by a trivial solution of all pixels labeled true (or false).  We will present our results in terms of this metric P, as well as the individual metrics comprising P: detection rate (DR) and false alarm rate (FAR).--, in [0247], and; --The use of higher-level objects also demonstrated significant utility, namely that the incorporation of these higher-level objects (e.g., the agglomeration of cell nuclei and cytoplasm into a "cell" object) yields better classification performance, especially when considered on the image level. …a computer-aided diagnosis system to either enhance the pathologist diagnosis, or work as a second-tier diagnostic system similar to those used (and mandated by the FDA) for secondary diagnosis of cervical Pap-smears.--, in [0825]-[0826]; also see Hu: e.g., Fig. 22, and,  -- diagnosing cervical cancer and detecting precancerous abnormalities appeared in a cervix.  The system 2200 comprises a diagnostic platform 2250 and a classification platform 2220. [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.--, in [0144]-[0145]).

Re Claim 8, Boucheron as modified by Hu further disclose identifying a nucleus and cytoplasm of each of the identified one or more cells; calculating areas of the identified nucleus and cytoplasm(see Boucheron: e.g., --In this section the nuclear classification performance of our imagery is demonstrated using several well known classifiers.  Entire multispectral stacks were used, each of the three derived RGB images, as well as individual bands from each of the image types (multispectral, rgbequal, truecolor, and ccd).  Nuclear classification is an important task since many of the characteristics of cancer are expressed in the cell nuclei.  Indeed, much of cytology analysis is based solely on nuclear characteristics.  Additionally, it is easy to define a reasonably precise pixel-level ground truth for nuclei, which lends this task to a thorough examination of classification accuracy.  The pixel-level classification of cytoplasm and stroma are discussed in Section 3.--, in [0250]; and, -- where .xi.  is a vector of "slack variables" representing the three categories of training vectors: correctly classified training outside of the class separation band, correctly classified training inside of the class separation band, and incorrectly classified training [84]; C is a positive constant that weights the relative contribution of the two terms in J; x.sub.i is the i-th training vector; and y.sub.i is the class label (.+-.1).  In the case of nonlinear SVMs, the data is first mapped to a higher dimensional space, where a linear hyperplane is computed to the class label (.+-.1).--, in [0245]; and, --A general metric of classification performance was chosen that equally penalizes both types of classification errors: 1) true (nuclei) pixels incorrectly labeled as false (non-nuclei) and 2) false pixels incorrectly labeled as true.  In particular, the performance metric is defined as P=0.5(R.sub.d+(1-R.sub.f)) (2.21) where R.sub.d is the fraction of true pixels classified correctly (detection rate), R.sub.f is the fraction of false pixels classified incorrectly (false alarm rate), and the factor of 0.5 scales the metric to the range [0, 1].  Note that a perfect segmentation will yield a performance score of 1 (100%), while a score of 0.5 (50%) can be obtained by a trivial solution of all pixels labeled true (or false).  We will present our results in terms of this metric P, as well as the individual metrics comprising P: detection rate (DR) and false alarm rate (FAR).--, in [0247], and; --The use of higher-level objects also demonstrated significant utility, namely that the incorporation of these higher-level objects (e.g., the agglomeration of cell nuclei and cytoplasm into a "cell" object) yields better classification performance, especially when considered on the image level. …a computer-aided diagnosis system to either enhance the pathologist diagnosis, or work as a second-tier diagnostic system similar to those used (and mandated by the FDA) for secondary diagnosis of cervical Pap-smears.--, in [0825]-[0826]; also see Hu: e.g., Fig. 22, and,  -- diagnosing cervical cancer and detecting precancerous abnormalities appeared in a cervix.  The system 2200 comprises a diagnostic platform 2250 and a classification platform 2220. [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.--, in [0144]-[0145]); and 
calculating an HSIL score of each of the identified one or more cells on the basis of a ratio 15 between the areas of the nucleus and cytoplasm (see Boucheron: e.g., -- where .xi.  is a vector of "slack variables" representing the three categories of training vectors: correctly classified training outside of the class separation band, correctly classified training inside of the class separation band, and incorrectly classified training [84]; C is a positive constant that weights the relative contribution of the two terms in J; x.sub.i is the i-th training vector; and y.sub.i is the class label (.+-.1).  In the case of nonlinear SVMs, the data is first mapped to a higher dimensional space, where a linear hyperplane is computed to the class label (.+-.1).--, in [0245]; and, --A general metric of classification performance was chosen that equally penalizes both types of classification errors: 1) true (nuclei) pixels incorrectly labeled as false (non-nuclei) and 2) false pixels incorrectly labeled as true.  In particular, the performance metric is defined as P=0.5(R.sub.d+(1-R.sub.f)) (2.21) where R.sub.d is the fraction of true pixels classified correctly (detection rate), R.sub.f is the fraction of false pixels classified incorrectly (false alarm rate), and the factor of 0.5 scales the metric to the range [0, 1].  Note that a perfect segmentation will yield a performance score of 1 (100%), while a score of 0.5 (50%) can be obtained by a trivial solution of all pixels labeled true (or false).  We will present our results in terms of this metric P, as well as the individual metrics comprising P: detection rate (DR) and false alarm rate (FAR).--, in [0247], and; --The use of higher-level objects also demonstrated significant utility, namely that the incorporation of these higher-level objects (e.g., the agglomeration of cell nuclei and cytoplasm into a "cell" object) yields better classification performance, especially when considered on the image level. …a computer-aided diagnosis system to either enhance the pathologist diagnosis, or work as a second-tier diagnostic system similar to those used (and mandated by the FDA) for secondary diagnosis of cervical Pap-smears.--, in [0825]-[0826]; also see Hu: e.g., Fig. 22, and,  -- diagnosing cervical cancer and detecting precancerous abnormalities appeared in a cervix.  The system 2200 comprises a diagnostic platform 2250 and a classification platform 2220. [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.--, in [0144]-[0145]).

Re Claim 9, claim 9 is the corresponding apparatus claim to claim 1 respectively. Thus, claim 9 is rejected for the similar reasons as for claim 1. Furthermore, Boucheron as modified by Hu further disclose an apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory, 20 wherein the processor executes the one or more instructions to perform the method ((see Boucheron: e.g., --The use of higher-level objects also demonstrated significant utility, namely that the incorporation of these higher-level objects (e.g., the agglomeration of cell nuclei and cytoplasm into a "cell" object) yields better classification performance, especially when considered on the image level. …a computer-aided diagnosis system to either enhance the pathologist diagnosis, or work as a second-tier diagnostic system similar to those used (and mandated by the FDA) for secondary diagnosis of cervical Pap-smears.--, in [0825]-[0826]; also see: --cytopathology is the study of diseased cells and histopathology is the study of diseased tissues, both at the microscopic level. The distinction between the two techniques is a bit blurred since any study of tissue will inherently include the study of constituent cells. The distinction is, then, usually determined by the technique used to harvest the specimens. Exfoliative (obtained by scraping) and aspirative (obtained via syringe) cytology are two common sources of cytopathology images; a very common example of exfoliative cytology is the routine cervical Pap smear.--, in [0127], and [0136]-[0140]; also see Hu: e.g., -- to execute a process for pre-processing the testing image before the plurality of cells is classified.  The pre-processing process comprises the segmenting of the testing image into a background and plural ROIs, and the compacting of the testing image to form a compacted testing image, both according to any of the embodiments of the disclosed method.--, in [0037], and, -- pre-processing a testing image containing a plurality of cells where the pre-processed testing image is used by a FCN for classification of the cells.  In particular, it is intended that the pre-processed testing image accelerates generation of classification results by the FCN when compared to processing the testing image without such pre-processing.--, in [0064]; and in claim 16).


	Re Claim 10, claim 10 is the corresponding computer program claim to claim 1 respectively. Thus, claim are rejected for the similar reasons as for claim 1. Furthermore, Boucheron as modified by Hu further disclose computer program stored in a computer-readable recording medium to perform the method of claim 1 when connected to a computer which is hardware (see Boucheron: e.g., --A machine readable medium on which are provided program instructions for image analysis, the program instructions comprising: program code for receiving a cell image showing the biological components of one or more cells;  program code for classifying on a pixel-by-pixel basis one or more biological components in said tissue into one or more identified classes;  program code for segmenting the identified classes to agglomerate one or more sets of identified pixels into segmented regions of the cell image to obtain a segmented digital image.-- in [0044]-[0049], and in claim 16).

Re Claim 11, Boucheron as modified by Hu further disclose the first input and the second input comprises touch inputs from a user of the computer (Boucheron: e.g., Fig. 27, and, -- the user is asked to mark a minimum of one point for each unmarked object that is either completely or partially enclosed by the new truth window.  These points should ideally be the centroid for unmarked regions entirely enclosed within the truth window and a point within the object and the truth window for objects partially contained (FIG. 27B).--, in [0415]-[0417], also see “the ground truth centroid” as the “center point”, in [0378], and [0406], and {“segmentation” of the tissue image is the pre-processing}).

Re Claim 12, Boucheron as modified by Hu further disclose wherein the pre-processing further comprises generating a bounding box for the respective cell of the one or more cells (see Boucheron: e.g., Fig. 27, and, -- the user is asked to mark a minimum of one point for each unmarked object that is either completely or partially enclosed by the new truth window.  These points should ideally be the centroid for unmarked regions entirely enclosed within the truth window and a point within the object and the truth window for objects partially contained (FIG. 27B).--, in [0415]-[0417], also see in [0378], and [0406], {“the truth window” as the “a bounding box for the respective cell of the one or more cells”}).

Re Claim 13, Boucheron as modified by Hu further disclose Boucheron as modified by Hu further disclose generating a cropped image corresponding to the bounding box, and collecting cropped images (see Hu: e.g., -- rearranging the ROIs for packing the ROIs closer together under the above-mentioned first constraint that any two adjacent rearranged ROIs are separated in each of the x- and y-directions by at least the determined minimum distance.  The step 410 is explained as follows with the aid of FIGS. 13 and 14.  The rearrangement of the ROIs is performed after the location and contour of each ROI are obtained. [0109] In a step 1210, the testing image is gridded to form a gridded image.  For explaining the step 1210, FIG. 13 depicts an example of gridding a testing image 1310 having plural ROIs to form a gridded image 1360.  A grid 1325 is first superimposed on the testing image 1310, where the grid 1325 divides the testing image 1310 into a plurality of rectangles.  In a general setting, the rectangles are not necessarily of the same size but are required to collectively fill up the testing images 1310 without any void.  Conveniently, the grid 1325 for dividing the testing image 1310 is formed by repeating a grid unit 1320 along both the x- and y-directions 11, 12, where the grid unit 1320, being a rectangle, has a width 1318 and a height 1319 each greater than or equal to the minimum distance determined in the step 410.  In one preferable choice, the grid unit 1320 is a square whose width 1318 and height 1319 each have a length of the minimum distance.  Each of the ROIs is mosaicked to form a corresponding ROI grid.  For example, ROIs 1321-1323 are mosaicked to form ROI grids 1361-1363, respectively.  By mosaicking an individual ROI to form a corresponding ROI grid, it is meant that if a pixel belonging to the individual ROI on the testing image 1310 resides in a particular square in the grid 1325, the corresponding ROI grid on the gridded image 1360 also includes this particular square.  Take the ROI 1321 as an example.  The ROI 1321 has plural pixels on a square 1341 of the grid 1325, and hence the ROI grid 1361 includes a corresponding square 1342.  Note that the contour of the ROI 1321 (shown as contour 1343) is required in determining the ROI grid 1361.--, in [0108]-[0110]; also see: -- aiming at computing convolutional products for an identified plurality of ROIs each containing one or more cells clustered together while skipping convolution computation for the background.--, in [0019]), and
wherein the method further comprises:
training an artificial intelligence model by using the cropped images (see Boucheron: e.g., -- where .xi.  is a vector of "slack variables" representing the three categories of training vectors: correctly classified training outside of the class separation band, correctly classified training inside of the class separation band, and incorrectly classified training [84]; C is a positive constant that weights the relative contribution of the two terms in J; x.sub.i is the i-th training vector; and y.sub.i is the class label (.+-.1).  In the case of nonlinear SVMs, the data is first mapped to a higher dimensional space, where a linear hyperplane is computed to the class label (.+-.1).--, in [0245]; and, --A general metric of classification performance was chosen that equally penalizes both types of classification errors: 1) true (nuclei) pixels incorrectly labeled as false (non-nuclei) and 2) false pixels incorrectly labeled as true.  In particular, the performance metric is defined as P=0.5(R.sub.d+(1-R.sub.f)) (2.21) where R.sub.d is the fraction of true pixels classified correctly (detection rate), R.sub.f is the fraction of false pixels classified incorrectly (false alarm rate), and the factor of 0.5 scales the metric to the range [0, 1].  Note that a perfect segmentation will yield a performance score of 1 (100%), while a score of 0.5 (50%) can be obtained by a trivial solution of all pixels labeled true (or false).  We will present our results in terms of this metric P, as well as the individual metrics comprising P: detection rate (DR) and false alarm rate (FAR).--, in [0247], and; --The use of higher-level objects also demonstrated significant utility, namely that the incorporation of these higher-level objects (e.g., the agglomeration of cell nuclei and cytoplasm into a "cell" object) yields better classification performance, especially when considered on the image level. …a computer-aided diagnosis system to either enhance the pathologist diagnosis, or work as a second-tier diagnostic system similar to those used (and mandated by the FDA) for secondary diagnosis of cervical Pap-smears.--, in [0825]-[0826]; also see Hu: e.g., Fig. 22, and,  -- diagnosing cervical cancer and detecting precancerous abnormalities appeared in a cervix.  The system 2200 comprises a diagnostic platform 2250 and a classification platform 2220. [0145] The diagnostic platform 2250 is a first computing subsystem that interacts with medical practitioners and allows the medical practitioners to classify and label a (limited) number of cells for FCN training.  For FCN training, the set of cell types that are of interest to cervical-cancer diagnosis includes a non-abnormal object and one or more abnormal cells.  The one or more abnormal cells may include one or more of the following: LSIL, HSIL, AGC, ASC-US, ASC-H, SCC, AIS and ADC.  As a result, labeled training images 2251 are obtained and sent to the classification platform 2220.--, in [0144]-[0145]).















Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEI WEN YANG/Primary Examiner, Art Unit 2667